DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sangu (US PG PUB 2016/0316142) in view of Yamamoto (US PG PUB 2012/05588).
Regarding Claim 1, Sangu teaches an imaging apparatus (imaging device 1; Figs 1, 2 and ¶ [0019]-[0045]) comprising: an imaging apparatus main body (imaging module 2; Figs 1, 2 and ¶ [0019]-[0030]) including a coded aperture (spatial light modulation element 21; Figs 1, 2 and ¶ [0025]), an imaging element that outputs a signal indicating a projected image of a subject (image sensor 22 converts luminance flux intensity to an electric signal of the image; Figs 1, 2 and ¶ [0026]), and an image restoration processor that is configured to reconstruct an image of a spatial domain based on the signal (controller 9 functions as a spatial light modulation pattern-generating device including a decoding processing device 12; Fig 1 and ¶ [0036]-[0041], [0045]); and a lens (image-forming optical system 3 includes image-forming lens group 30; Fig 1 and ¶ [0019], [0032]-[0033]) that is attached to the imaging apparatus main body on a subject side from the coded aperture (image-forming optical system 3 is arranged upstream of an optical axis from the imaging module 2 and the imaging device is structured similarly to a camera with a special imaging module 2; Fig 1 and ¶ [0019]-[0021], [0032]), wherein the coded aperture is arranged at the position of a pupil of the lens (the spatial light modulation element 21 is arranged for the luminous flux to pass through the center of the lens group 30 controlled by the aperture 7; Fig 1 and ¶ [0032]-[0035]), and wherein the projected image is formed on the imaging element by causing light from the subject to be transmitted through the lens and the coded aperture (image is formed on the image sensor 22 by light transmitted through the lens group 30 and the spatial light modulation element 21; Fig 1 and ¶ [0032]-[0039]).  
Sangu does not teach a lens changes an imaging angle of view in a state where the lens is attached to the imaging apparatus main body with respect to an imaging angle of view [or] in a state where the lens is not attached to the imaging apparatus main body.
Yamamoto is analogous art pertinent to the technical problem addressed in this application and teaches a lens changes an imaging angle of view in a state where the lens is attached to the imaging apparatus main body with respect to an imaging angle of view [or] in a state where the lens is not attached to the imaging apparatus main body (an interchangeable lens 2 with a lens mount 95 is readily attached and removable to a body mount 4 of a camera body 3 and the lens angle of view of an image will change based on the zoom used, thereby influencing imaging angle focal length; Figs 1, 2 and ¶ [0005], [0043]-[0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sangu with Yamamoto including a lens changes an imaging angle of view in a state where the lens is attached to the imaging apparatus main body with respect to an imaging angle of (¶ [0008], [0010]).
Regarding Claim 2, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 1 (as described above), wherein Sangu teaches the lens is a lens that does not decrease an edge part light quantity in a state where the lens is attached to the imaging apparatus main body [or] below an edge part light quantity in a state where the lens is not attached to the imaging apparatus main body (the light quantity that passes through the image-forming lens group 30 is dependent on the aperture 7; Fig 1 and ¶ [0033]).  
Regarding Claim 3, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 1 (as described above), wherein Yamamoto teaches the lens is a lens that increases the imaging angle of view in a state where the lens is attached to the imaging apparatus main body [or] above the imaging angle of view in a state where the lens is not attached to the imaging apparatus main body (the lens 2 can change the imaging angle of view based on the focal length using the zoom; Figs 4, 5 and ¶ [0079]-[0082]).
Regarding Claim 4, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 2 (as described above), wherein Yamamoto teaches the lens is a lens that increases the imaging angle of view in a state where the lens is attached to the imaging apparatus main body above the imaging angle of view [or] in a state where the lens is not attached to the imaging apparatus main body (the lens 2 can change the imaging angle of view based on the focal length using the zoom; Figs 4, 5 and ¶ [0079]-[0082]).
Regarding Claim 5, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 1 (as described above), wherein Yamamoto teaches the lens is a lens that decreases the imaging angle of view in a state where the lens is attached to the imaging apparatus main body below the imaging angle of view [or] in a state where the lens is not attached to the imaging apparatus main body (the lens 2 can change the imaging angle of view based on the focal length using the zoom; Figs 4, 5 and ¶ [0079]-[0082]).
Regarding Claim 6, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 1 (as described above), wherein Yamamoto teaches the lens is an interchangeable lens that is attached to or detached from the imaging apparatus main body (interchangeable lens 2 with a lens mount 95 is readily attached and removable to a body mount 4 of a camera body 3; Figs 1, 2 and ¶ [0005], [0043]-[0046]).
Regarding Claim 7, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 2 (as described above), wherein Yamamoto teaches the lens is an interchangeable lens that is attached to or detached from the imaging apparatus main body (interchangeable lens 2 with a lens mount 95 is readily attached and removable to a body mount 4 of a camera body 3; Figs 1, 2 and ¶ [0005], [0043]-[0046]).
Regarding Claim 8, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 3 (as described above), wherein Yamamoto teaches the lens is an interchangeable lens that is attached to or detached from the imaging apparatus main body (interchangeable lens 2 with a lens mount 95 is readily attached and removable to a body mount 4 of a camera body 3; Figs 1, 2 and ¶ [0005], [0043]-[0046]).
Regarding Claim 9, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 4 (as described above), wherein Yamamoto teaches the lens is an interchangeable lens that is attached to or detached from the imaging apparatus main body (interchangeable lens 2 with a lens mount 95 is readily attached and removable to a body mount 4 of a camera body 3; Figs 1, 2 and ¶ [0005], [0043]-[0046]).
Regarding Claim 10, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 5 (as described above), wherein Yamamoto teaches the lens is an interchangeable lens that is attached to or detached from the imaging apparatus main body (interchangeable lens 2 with a lens mount 95 is readily attached and removable to a body mount 4 of a camera body 3; Figs 1, 2 and ¶ [0005], [0043]-[0046]).
Regarding Claim 11, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 5 (as described above), wherein Sangu teaches the coded aperture (spatial light modulation element 21; Figs 1, 2 and ¶ [0025]) and Yamamoto teaches the imaging apparatus main body includes a lens attachment port to which the lens is attached on the subject side (the camera body 3 includes a body mount 4 that the lens 2 is attached with a lens mount 95; Figs 1, 2 and ¶ [0044]). 
Regarding Claim 12, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 2 (as described above), wherein Sangu teaches the coded aperture (spatial light modulation element 21; Figs 1, 2 and ¶ [0025]) and Yamamoto teaches the imaging apparatus main body includes a lens attachment port to which the lens is attached on the subject side (the camera body 3 includes a body mount 4 that the lens 2 is attached with a lens mount 95; Figs 1, 2 and ¶ [0044]). 
Regarding Claim 13, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 3 (as described above), wherein Sangu teaches the coded aperture (spatial light modulation element 21; Figs 1, 2 and ¶ [0025]) and Yamamoto teaches the imaging apparatus main body includes a lens attachment port to which the lens is attached on the subject side (the camera body 3 includes a body mount 4 that the lens 2 is attached with a lens mount 95; Figs 1, 2 and ¶ [0044]). 
Regarding Claim 14, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 4 (as described above), wherein Sangu teaches the coded aperture (spatial light modulation element 21; Figs 1, 2 and ¶ [0025]) and Yamamoto teaches the imaging apparatus main body includes a lens attachment port to which the lens is attached on the subject side (the camera body 3 includes a body mount 4 that the lens 2 is attached with a lens mount 95; Figs 1, 2 and ¶ [0044]). 

Claims 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sangu (US PG PUB 2016/0316142) in view of Yamamoto (US PG PUB 2012/05588) and in further view of Gutin et al (US 8243353).
Regarding Claim 15, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 1 (as described above), wherein Sangu teaches the image restoration processor (controller 9 functions as an image characteristic analysis, decoding-processing 12, and spatial light modulation pattern-generating device; Fig 1 and ¶ [0036]-[0041], [0045]).
	Sangu or Yamamoto does not teach the image restoration processor corrects aberration caused by the lens in the image of the spatial domain.  
	Gutin et al is analogous art pertinent to the technical problem addressed in this application and teaches the image restoration processor corrects aberration caused by the lens in the image of the spatial domain (the wavefront from the lens when imaging the target scene is reconstructed so the image is aberration-free; Fig 4 and col 8 ln 9-28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Sangu and Yamamoto with Gutin et al including the image restoration processor corrects aberration caused by the lens in the image of the spatial domain. By identifying and removing aberrations caused by optics, the image is created with high quality resolution and removing noise-like image artifacts, as recognized by Gutin et al (col 2 ln 57 – col 3 ln 7).
Regarding Claim 16, Sangu in combination with Yamamoto and Gutin et al teaches the imaging apparatus according to claim 1 (as described above), wherein Sangu teaches the image restoration processor (controller 9 functions as an image characteristic analysis, decoding-processing 12, and spatial light modulation pattern-generating device; Fig 1 and ¶ [0036]-[0041], [0045]) and Gutin et al teaches a lens information acquisition processor that is configured to acquire information about the lens, wherein the image restoration processor corrects the aberration based on the acquired information (during recording each point of the distant scene is recorded as a plane wave and the system processing uses algorithms to gain information related to the optics, including detection of changes in the imaging scene, used to correct aberrations; Fig 4 and col 8 ln 9-28, col 22 ln 32 – 55).  

Regarding Claim 20, Sangu teaches an imaging apparatus main body (imaging module 2; Figs 1, 2 and ¶ [0019]-[0030]) comprising: a coded aperture (spatial light modulation element 21; Figs 1, 2 and ¶ [0025]); an imaging element that outputs a signal indicating a projected image of a subject projected by causing light from the subject to be transmitted through the coded aperture (image sensor 22 converts luminance flux intensity to an electric signal of the image and the image is formed on the image sensor 22 by light transmitted through the lens group 30 and the spatial light modulation element 21; Figs 1, 2 and ¶ [0026], [0032]-[0039]); and an image restoration processor that is configured to reconstruct an image of a spatial domain based on the signal (controller 9 functions as a spatial light modulation pattern-generating device including a decoding processing device 12; Fig 1 and ¶ [0036]-[0041], [0045]), and wherein the coded aperture is arranged at the position of a pupil of the lens (the spatial light modulation element 21 is arranged for the luminous flux to pass through the center of the lens group 30 controlled by the aperture 7; Fig 1 and ¶ [0032]-[0035]).
Sangu does not teach the imaging apparatus main body includes a lens attachment port to which a lens is attached on a subject side from the coded aperture, and a lens information acquisition processor that is configured to acquire lens information about the lens, and the image restoration processor corrects aberration caused by the lens in the image of the spatial domain.
Yamamoto is analogous art pertinent to the technical problem addressed in this application and teaches the imaging apparatus main body includes a lens attachment port to which the lens is attached on the subject side (the camera body 3 includes a body mount 4 that the lens 2 is attached with a lens mount 95; Figs 1, 2 and ¶ [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sangu with Yamamoto including an imaging apparatus main body includes a lens attachment port to which the lens is attached on the subject side. Use of a lens attachment port to which the lens is attached on the subject side with an interchangeable lens allows for increased ease of use and variation to the imaged view, as recognized by Yamamoto (¶ [0008], [0010]).
Sangu in combination with Yamamoto does not teach a lens information acquisition processor that is configured to acquire information about the lens, wherein the image restoration processor corrects the aberration based on the acquired information.
Gutin et al is analogous art pertinent to the technical problem addressed in this application and teaches a lens information acquisition processor that is configured to acquire information about the lens, wherein the image restoration processor corrects the aberration based on the acquired information (during recording each point of the distant scene is recorded as a plane wave and the system processing uses algorithms to gain information related to the optics, including detection of changes in the imaging scene, used to correct aberrations; Fig 4 and col 8 ln 9-28, col 22 ln 32 – 55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sangu and Yamamoto with Gutin et al including a lens information acquisition processor that is configured to acquire information about the lens, wherein the image restoration processor corrects the aberration based on the acquired information. By identifying and removing aberrations caused by optics, the image is created with high quality resolution and removing noise-like image artifacts, as recognized by Gutin et al (col 2 ln 57 – col 3 ln 7).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sangu (US PG PUB 2016/0316142) in view of Yamamoto (US PG PUB 2012/05588) and in further view of Lanza (WO 97/45755).
Regarding Claim 17, Sangu in combination with Yamamoto teaches the imaging apparatus according to claim 1 (as described above), wherein Sangu teaches a coded aperture (spatial light modulation element 21; Figs 1, 2 and ¶ [0025]), and the image restoration processor (controller 9 functions as an image characteristic analysis, decoding-processing 12, and spatial light modulation pattern-generating device; Fig 1 and ¶ [0036]-[0041], [0045]).
Sangu or Yamamoto does not teach the coded aperture is a Fresnel zone plate, and the image restoration processor generates a multiplied image by multiplying the projected image formed on the imaging element by the Fresnel zone plate with a Fresnel zone pattern corresponding to the Fresnel zone plate and reconstructs the image of the spatial domain by performing Fourier transformation on the multiplied image.
Lanza is analogous art pertinent to the technical problem addressed in this application and teaches the coded aperture is a Fresnel zone plate (coded aperture 16 is a Fresnel zone plate); Fig 1 and pg 7, ln 25-35 and pg 12 ln 29 – pg 13 ln 20), and the image restoration processor generates a multiplied image by multiplying the projected image formed on the imaging element by the Fresnel zone plate with a Fresnel zone pattern corresponding to the Fresnel zone plate and reconstructs the image of the spatial domain by performing Fourier transformation on the multiplied image (use of a Fresnel zone plate coded aperture creates a Fresnel zone pattern signal and processing of the detection signals include implementation of a Fourier transform and a multiplication operation; pg 13 ln 12-20, pg 14 ln 9-29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Sangu and Yamamoto with Lanza including the coded aperture is a Fresnel zone plate, and the image restoration processor generates a multiplied image by multiplying the projected image formed on the imaging element by the Fresnel zone plate with a Fresnel zone pattern corresponding to the Fresnel zone plate and reconstructs the image of the spatial domain by performing Fourier transformation on the multiplied image. Use of a Fresnel zone plate as the coded aperture with image restoration using the pattern from the Fresnel zone plate coded aperture allows for high sensitivity in detection and resolution in the image reconstruction, as recognized by Lanza (pg 12 ln 29 – pg 13 ln 29). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sangu (US PG PUB 2016/0316142) in view of Yamamoto (US PG PUB 2012/05588), Lanza (WO 97/45755) and in further view of Gutin et al (US 8243353).
Regarding Claim 18, Sangu in combination with Yamamoto and Lanza teaches the imaging apparatus according to claim 17 (as described above), wherein Sangu teaches the image restoration processor (controller 9 functions as an image characteristic analysis, decoding-processing 12, and spatial light modulation pattern-generating device; Fig 1 and ¶ [0036]-[0041], [0045]) and Lanza teaches a Fresnel zone pattern (use of a Fresnel zone plate coded aperture creates a Fresnel zone pattern signal; pg 13 ln 12-20) and reconstructs the image of the spatial domain by performing two-dimensional complex Fourier transformation on the complex image (use of a Fresnel zone plate coded aperture creates a Fresnel zone pattern signal and processing of the detection signals include implementation of a Fourier transform and a multiplication operation; pg 13 ln 12-20, pg 14 ln 9-29).  
Sangu, Yamamoto or Lanza does not teach the Fresnel zone pattern includes a first Fresnel zone pattern and a second Fresnel zone pattern that has the same local spatial frequency in each region as the first Fresnel zone pattern and has different phases of the local spatial frequency, and the image restoration processor generates a complex image composed of an image of a real part and an image of an imaginary part as the multiplied image by multiplying the projected image with each of the first Fresnel zone pattern and the second Fresnel zone pattern.
Gutin et al is analogous art pertinent to the technical problem addressed in this application and teaches the Fresnel zone pattern includes a first Fresnel zone pattern and a second Fresnel zone pattern that has the same local spatial frequency in each region as the first Fresnel zone pattern and has different phases of the local spatial frequency (imaging on-axis in the same spatial frequency can create twin images and in the spherical wave reconstruction a first pattern is formed by the reconstructed plane wavefront and the second pattern is formed by a diverging spherical wave, with the images having different diffractive orders; Fig 13 and col 18 ln 44-57), and the image restoration processor generates a complex image composed of an image of a real part and an image of an imaginary part as the multiplied image by multiplying the projected image with each of the first Fresnel zone pattern and the second Fresnel zone pattern (the restoration of the wavefronts to generate the images is of a real image formed by the reconstructed plane wavefront and the other image is a virtual image formed by a diverging spherical wave, and reconstruction involves the multiplication of the intensity patter by the complex field of the reconstructing wave; Figs 4, 13 and col 8 ln 9-53, col 18 ln 44-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Sangu, Yamamoto and Lanza with Gutin et al including a Fresnel zone pattern includes a first Fresnel zone pattern and a second Fresnel zone pattern that has the same local spatial frequency in each region as the first Fresnel zone pattern and has different phases of the local spatial frequency, and the image restoration processor generates a complex image composed of an image of a real part and an image of an imaginary part as the multiplied image by multiplying the projected image with each of the first Fresnel zone pattern and the second Fresnel zone pattern. Use of a first and second Fresnel zone pattern that is real and imaginary, respectively, to generate a complex image is an aspect of processing the data to create an image with high resolution and aberration-free, as recognized by Gutin et al (col 2 ln 53-67, col 5 ln 22-34). 
Regarding Claim 19, Sangu in combination with Yamamoto, Lanza and Gutin et al teaches the imaging apparatus according to claim 18 (as described above), wherein Sangu teaches the image restoration processor (controller 9 functions as an image characteristic analysis, decoding-processing 12, and spatial light modulation pattern-generating device; Fig 1 and ¶ [0036]-[0041], [0045]) and Gutin et al teaches generates the complex image by using the28 first Fresnel zone pattern and the second Fresnel zone pattern having different magnification ratios depending on a subject distance to be focused (the first and second images have different diffractive orders, such that one image will be a defocused, wide-spread background image after reconstruction and may be digitally filtered from the complex image; col 18 ln 44-67).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizuno (JP 2016/123467) teaches a wide-angle lens that can be attached to an apparatus main body 10 with the lens capable to widen the image field angle based on the lens attachment positioning.  
Liang et al (CN 204993599) teaches an imaging lens group that can be mounted to a supporting body with the lens capable of visualizing a wide angle field of view image. 
Tobin JR et al (US PG PUB 2011/0079725) teaches an imaging system and method including a Fresnel zone plate for a coded aperture and use of Fourier transform when processing the image data.
Kim (US PG PUB 2010/0033730) teaches an optical imaging system including a Fresnel zone pattern created with the aperture and the wavelength data changed to a spatial domain using a Fourier Transform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667